Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (File No. 033-61285,effective July 25, 1995) on Form S-8 of Johnson Outdoors, Inc. of our report dated June , 2013, relating to the financial statements and supplemental schedule of the Johnson Outdoors Retirement and Savings Plan, which appears in this Annual Report on Form 11-K of The Johnson Outdoors Retirement and Savings Plan for the year ended December 31, 2012. /s/ McGladrey LLP Milwaukee, Wisconsin June , 2013
